Title: To Alexander Hamilton from Jeremiah Olney, 8 September 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Sir
Custom HouseDistrict of Providence 8th Sept. 1792

At a District Court held at Newport on the 7th Ulto. Judgment was rendered against Welcome Arnold Esqr. for his Bond of 478.22 Cents for duties, due on the 17th May last with Cost of Sute, and execution has Issued accordingly. By his delinquency he is by law deprived of Future Credit but in order I presume to evade the law, he has Transferred his Brigantine Samuel which arrived in this District on the 6th Int. from Copenhagen, with her Cargo, to Mr. Stephen Dexter of this Town Merchant; and has or will probably Transfer to a Second Person his other Vessels and Cargoes, Soon expected to Arrive. Mr. Dexter appeared yesterday at my office, with the Master who Reported the Vessel and Cargo as the property of Said Dexter, which also appeared by an Instrument of Transfer executed by Mr. Arnold dated on the 9th Day of August last for the Consideration of Five Thousand pounds.
The Vessel has been ordered to proceed to the District of Newport, there to enter and Secure the duties on her Cargo, which will Amount, by Estimate, to Twenty Eight hundred Dollars, the Master was Furnished with a Copy of his report, an Inspector being on Board. Altho’ it is more than Probable that this Transfer of Property was made with the Sole intent to effect a Further Credit in evasion of the law, yet this cannot be known to me or to the Collector of Newport, where Entry will be made, and as the law itself seems not to guard against an evasion of this Nature, he may, notwithstanding I have notified him of Mr. Arnolds Delinquency, be induced, under the present embarassed circumstance of the case, to admit the Duties to be Secured by Mr Dexters Bonds. On the 31st Ulto. I requested (by Letter a Copy of which is enclosed) the advise of the District Attorney on this Point; but have not Received his Answer and as Mr. Arnold appears disposed thus to evade the law, I request Sir, your opinion and Direction for my Future Conduct with regard to Vessels and Cargoes thus circumstanced, which (notwithstanding my letter to the District Attorney) I shall invariably observe.
Yours &c.
Jereh. Olney Collr.
